—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 17, 1996, convicting defendant, upon his plea of guilty, of manslaughter in the first degree and tampering with physical evidence, and sentencing him to consecutive terms of 8V3 to 25 years and IV3 to 4 years, respectively, unanimously affirmed.
By not moving to withdraw his plea or vacate the judgment, *246defendant has failed to preserve his present challenge to the factual recitation accompanying his guilty plea to tampering with physical evidence, and we decline to review it in the interest of justice. The exception to the preservation requirement (see, People v Toxey, 86 NY2d 725) does not apply because the recitation does not cast significant doubt on defendant’s guilt. The record as a whole reveals that defendant knowingly, voluntarily and intelligently pleaded guilty (People v McGowen, 42 NY2d 905, 906). Concur — Lerner, P. J., Williams, Tom and Andrias, JJ.